DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10 and 23-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/07/2021.

Claim Objections
Claims 1, 13, and 14 are objected to because of the following informalities:  
Claim 1, line 9, should read “[[connected]] individual outlet port”
Claim 13, line 2, should read “a [[the]] size of the plurality of outlet ports”
claim 14, line 2, should read “plug retaining ring”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, and 17-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cook (US 20210108494 A1).
With respect to claim 1, Cook discloses a diverter system comprising: a diverter body, the diverter body (402, fig. 13) having a plurality of outlet ports (406); the diverter body housing a plug (410), the plug comprising an inlet port (lower end of 416) and a fluid channel (416), wherein the inlet port is coupled with the fluid channel; a connector port (upper port of 416) in the plug in communication with the fluid channel, wherein the plug can be moved to align to connect the connector port to an individual outlet port of the plurality of outlet ports, such that when the plug is aligned with the individual outlet port, the remaining outlet ports of the plurality of outlet ports can be sealed so that fluid is allowed to only pass between the fluid channel and the connected individual outlet port of the plurality of outlet ports (pgph. 92); and an outlet selector (either manual means 256 and related parts shown in fig. 10 or hydraulic/electric means 260 shown in fig. 11, discussed in pgphs. 83 and 84 or means 150 discussed in pgph. 68) configured to move the plug to align one of the plurality of outlet ports with the connector port (pgphs. 83, 84).
With respect to claim 2, Cook discloses wherein the diverter body comprises a plurality of channels (420, 418, other outlets 406, 404), wherein the plurality of channels allow for pressure to be communicated to a location on the plug.
With respect to claim 9, Cook discloses wherein wherein the outlet selector comprises a stem (414) joined to the plug and extending through the diverter body such that the stem can be turned to rotate the plug (pgphs. 92, 68, 83, 84).
With respect to claim 17, Cook discloses wherein a missile (242/246/448) is connected in fluid communication with the inlet port (shown in figs. 13, 14, 9).
With respect to claims 18 and 19, Cook discloses wherein the individual outlet port is in fluid communication with a fracturing stack and wherein at least two of the plurality of outlet ports are each in fluid communication with one of a plurality of fracturing stacks (244, pgph. 79).
With respect to claims 20 and 21, Cook discloses an inlet diverter comprising a connector outlet port that is coupled to the inlet port, wherein at least one of the outlet ports of the plurality of outlet ports is a series connector outlet port connected to a second diverter system (shown in fig. 14, pgphs. 93, 94).
With respect to claim 22, Cook discloses wherein the plug is configured to swivel between each of the plurality of outlet ports (pgphs. 8, 92).
Claim(s) 1, 12, 13, and 22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jones (US 4223700 A).
With respect to claim 1, Jones discloses a diverter system comprising: a diverter body (12 22, 24), the diverter body having a plurality of outlet ports (56, 58); the diverter body housing a plug (combination 34, 38)), the plug comprising an inlet port (40) and a fluid channel (interior of 38), wherein the inlet port is coupled with the fluid channel; a connector port (lower opening of 38) in the plug in communication with the fluid channel, wherein the plug can be moved to align to connect the connector port to an individual outlet port of the plurality of outlet ports, such that when the plug is aligned with the individual outlet port, the remaining outlet ports of the plurality of outlet ports can be sealed so that fluid is allowed to only pass between the fluid channel and the connected individual outlet port of the plurality of outlet ports (col. 3 ll. 18-56); and an outlet selector (piston 16) configured to move the plug to align one of the plurality of outlet ports with the connector port (col. 3 ll. 45-55).
With respect to claim 12, Jones discloses a sleeve (combination 14, 36) for mating with the plug between the plug and an inner wall of the diverter body, wherein the sleeve can be configured to move either with or independent of the plug (they move together).
With respect to claim 13, Jones discloses wherein the sleeve comprises a single hole (42) in the sleeve matching the size of the plurality of outlet ports, such that when desired the sleeve can keep one or more of the plurality of outlet ports sealed and the single hole can be placed over a desired outlet port (shown in fig. 4, col. 3 ll. 18-34).
With respect to claim 22, Jones discloses wherein the plug is configured to swivel between each of the plurality of outlet ports (col. 3 ll. 45-55).

Allowable Subject Matter
Claims 3-8, 11, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4291724 A also discloses a sleeve and ports 70 to communicate with plug. US 1977337 A also discloses sleeve 20 and passages 32, 33, through diverter to communicate with plug. See references cited.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        02/18/2022